Best, C.
The appellant brought this action to restrain the town of Monticello from issuing and selling its bonds for the purpose of paying other bonds issued in 1869, and now held, as alleged, by Daniel P. Baldwin, David Turpie and the other appellees named.
The appellees, other than the town of Monticello, demurred separately to the complaint; the demurrers were sustained; and, the appellant declining to further plead, final judgment was rendered against him. From this judgment he appeals, and assigns as error the ruling of the court upon the several demurrers. No exception was taken to the ruling of the court upon the demurrers, and therefore no error appears in the record. For this reason the judgment should be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment be and it is hereby in all things affirmed, at the appellant’s costs.